DETAILED ACTION
The following Office Action is in response to the Amendment filed on January 25, 2021.  Claims 1-4, 9, 12-14, 16, 17, 21-24, and 26-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on page 11 of the Applicant’s Response filed on January 25, 2021, the cancellation of claim 5 has rendered the objection to the claim moot.  Therefore, the objection to the claim is withdrawn.
Concerning the “Claim Rejections - 35 U.S.C. § 112” section on page 11 of the Applicant’s Response filed on January 25, 2021, the amendment to claims 26 and 27 to address the issue of lack of antecedent basis has obviated the necessity of the rejection to the claims under 35 U.S.C. §112(b).  Therefore, the rejection of the claims is withdrawn.

Response to Arguments
Concerning the “Claim Rejections – 35 U.S.C. § 102” section on pages 12-14 of the Applicant’s Response filed on January 25, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the Reger reference does not teach the added limitation of a drive shaft that has a rotation axis extending in an axial direction and is rotatable around the rotation axis, the drive shaft connected to a motor; and wherein a width of each of the plurality of struts from a distal end of the central portion of the one strut to a proximal end of the tilting portion of the one strut is constant, 
Concerning the “Claim Rejections - 35 USC § 103” section on page 14 of the Applicant’s Response filed on January 25, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the Mathur reference does not cure the deficiencies of the Reger reference, and the examiner agrees.  Therefore, the rejection of the claims under 35 U.S.C. §103 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 9, 12-14, 16, 17, 21-24, and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 13 have been amended to include the limitation of “wherein a width of each of the plurality of struts from a distal end of the central portion of the one strut to a proximal end of the tilting portion of the one strut is constant”.  However, there is no disclosure within the Specification that 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 12-14, 16, 17, 21-24, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 13 have been amended to include the limitation of each of the plurality of struts from a distal end of the central portion of the one strut to a proximal end of the tilting portion of the one strut” may be interpreted.  It cannot be discerned whether the constant width is intended to be associated with each of the plurality of struts or simply the one strut.  Claims 2-4, 9, 12, 14, 16, 17, 21-24, and 26-31 are further rejected for being dependent upon an indefinite claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/27/2021